Citation Nr: 9928428	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE


Entitlement to service connection for stomach disability 
secondary to medication taken for service-connected 
degenerative joint disease of both knees.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Joseph W. Spires, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to October 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the RO.


FINDING OF FACT

The veteran's current stomach disability is the likely result 
of medications taken for service-connected degenerative joint 
disease of both knees.


CONCLUSION OF LAW

The veteran's stomach disability is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim of 
service connection for a stomach disability secondary to 
medications taken for service-connected degenerative joint 
disease of both knees is plausible and capable of 
substantiation, and, therefore, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The veteran has submitted 
competent medical evidence of his current stomach disability 
as well as competent medical evidence of a nexus between his 
current stomach disability and treatment for his service-
connected degenerative joint disease of both knees.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran alleges that he developed a stomach disability 
secondary to taking non-steroidal anti-inflammatory drugs 
(NSAIDs) for his service-connected degenerative joint disease 
of both knees.  The veteran's degenerative joint disease of 
both knees was initially established as service connected by 
the RO in a July 1991 rating decision.

The record includes a February 1998 report of a VA 
examination in which the examining nurse practitioner noted 
that the veteran had been treated for chronic gastritis for 
several years and that it could not be determined if the 
cause of his stomach disability was actually due to NSAIDs, 
smoking or alcohol.

The record also includes a detailed September 1998 medical 
analysis from the veteran's treating VA physician noting the 
numerous NSAIDs the veteran has been prescribed since 
December 1995 as treatment for his degenerative joint disease 
of both knees.  This report states that a March 1998 GI 
series revealed thickened gastric folds, proximal duodenal 
folds, and possible peptic acid disease and gastritis or 
duodenitis.  The physician's analysis concludes, "the NSAIDs 
used for treatment of his service[-]connected condition did 
have a large influence on his stomach problems."

As the veteran's claim of service connection for stomach 
disability secondary to medication taken for service 
connected degenerative joint disease of both knees is 
adequately supported in the record, the Board finds that the 
preponderance of the evidence supports the veteran's claim of 
secondary service connection for stomach disability.  
38 C.F.R. § 3.310(a).


ORDER

Service connection for stomach disability is granted.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

